     Case 1:19-cv-01615-DAD-JDP Document 20 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD B. SPENCER,                                Case No. 1:19-cv-01615-DAD-JDP
12                          Plaintiff,                  ORDER STAYING CASE WHILE
                                                        DEFENDANT’S MOTION IS PENDING
13             v.
                                                        ECF No. 19
14    C. CARLSON,
15                          Defendant.
16

17            Defendant C. Carlson has filed a motion for order revoking plaintiff’s in forma pauperis

18   status and requiring prepayment of fees. ECF No. 19. In that motion, defendant requests that this

19   action be stayed while the motion is pending. Id. For the efficiency of the parties and the court, a

20   stay is appropriate. Thus, the parties are to complete briefing of defendant’s motion, ECF No. 19,

21   and all other deadlines the case, including defendant’s deadline to answer the complaint, will be

22   stayed until that motion is decided.

23
     IT IS SO ORDERED.
24

25
     Dated:         September 8, 2020
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
